Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The Drawing filed on 03/05/2020 are accepted by the Examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kasnevich on 5/20/2022.
The application has been amended as follows: 

19. (Currently Amended) A method for authenticating a user at an Automated Teller Machine (ATM) or Point of Sale (POS), the method comprising:
receiving identification information from the user;
receiving, from a card reader of the ATM or POS configured for rotation about an axis of a bank card, card rotation input from the user;
extracting a card rotation sequence from the card rotation input; [[and]]
determining the card rotation sequence is within a predetermined threshold from a stored card rotation sequence corresponding to the identification information[[,]]; and
authenticating the user for a secure operation at the ATM or POS.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed as amended/presented above. The following is an examiner’s statement of reasons for allowance:
The claims as amended/presented above provide for a practical application in accordance with the 2019 PEG.  Further, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 10, and 19:

Representative claim 1 discloses An Automated Teller Machine (ATM) comprising: 
a user interface comprising a card reader, the card reader being configured for card rotation about an axis of a bank card, the user interface being configured to receive card rotation input from a user; 
at least one memory storing instructions; and 
at least one processor configured to execute the instructions to perform operations comprising: 
receiving identification information from the user; 
receiving the card rotation input; 
extracting a card rotation sequence from the card rotation input; and 
when the card rotation sequence is within a predetermined threshold from a stored card rotation sequence corresponding to the identification information, authenticating the user for an ATM operation.
	
The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2010/0121737 A1 to Yoshida (“Yoshida”) discloses in abstract and at least ¶¶ 0055,  0122, 0128 and figures 19-20C:
A PIN code input method which is low cost and operated easily and ensures high security is presented. The PIN code input method specifies and inputs a plurality of identifiable symbol icons printed or displayed on a medium surface in a predetermined order, based on which order the PIN code is authenticated. The PIN code input method uses a dot pattern signifying a coordinate value or/and a code value formed on the medium surface where the symbol icons are printed or the visual surface where the symbol icons are displayed. The dot pattern is read by a scanner and converted into the PIN code according to the coordinate value or/and code value. The PIN code is authenticated based on the order of the PIN code read. Upon reading the dot pattern by the scanner, the orientation of the scanner relative to a vertical axis perpendicular to the medium surface or the visual surface is input together with the coordinate value or/and code value signified by the dot pattern as the PIN code.
However, Yoshida does not teach the above limitations.
The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-9,11-18, and 20 each depend from one of allowable claims 1, 10, and 19, and therefore claims 2-9,11-18, and 20 are allowable for reasons consistent with those identified with respect to claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             

/A. Hunter Wilder/Primary Examiner, Art Unit 3627